Atkinson, J.
1. A bond conditioned for the forthcoming of property-levied on under an execution, which is payable to the plaintiff in execution, is not good as statutory bond; but if the obligors or either of them receive from the levying' officer the property levied on upon the tendering of such bond, the obligor receiving the property would be liable thereon in the event the- condition should not be complied with. The reception of the property would be a sufficient consideration to support the promise to have the property forthcoming at the time and place of sale. See Wall v. Mount, 121 Ga. 831.
2. The evidence authorized the verdict, and the excerpt from the charge complained of, in the light of the evidence, did not contain any error prejudicial to the losing party.

Judgment affirmed.


All the Justices concur.